DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn Diedtrich on 5/4/22.

The application has been amended as follows: 
In the specification:
	In paragraph 21 of the specification, “torque tube 5” has been changed to --torque tube 4-- in line 4.

	In the claims:
In claim 1, “with an internal cavity” has been deleted from line 13; --the torque mechanism tube,-- has been added after “spring,” in line 19; and “measure” has been changed to --measurement-- in line 21.
In claim 4, “is” has been changed to --comprises-- in line 1.

Allowable Subject Matter
Claims 1, 4, 6, and 9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A multi-piece thermowell comprising a torque mechanism comprising a torque mechanism tube, a compression spring, and a seating, wherein a first end of the compression spring is in connection with a first end of the torque mechanism tube and the seating is in connection with a second end of the torque mechanism tube; a torque transfer mechanism comprising a torque nut in connection with a second end of the compression spring; and an assembled temperature measurement device comprising a temperature measurement device having a first end and a measurement end placed measurement end first through the torque nut, the compression spring, the torque mechanism tube, and the seating such that the first end of the temperature measurement device is seated partially within the internal cavity of the torque nut (claim 1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/4/22